Citation Nr: 0106205	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  94-36 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.  

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to April 12, 1993.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1969 to September 
1970.  

This matter came to the Board of Veterans' Appeals on appeal 
from a March 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In that rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating for the 
disability effective April 8, 1991.  In addition, the RO 
denied service connection for right knee disability.  The 
veteran disagreed with the 10 percent rating for PTSD and 
also disagreed with the denial of service connection for 
right knee disability.  The veteran and a friend testified 
before a hearing officer at the RO in July 1992.  In a 
decision dated in June 1993, the hearing officer increased 
the rating for PTSD to 30 percent and continued the denial of 
service connection for right knee disability.  The RO 
implemented the determination in a rating decision dated in 
July 1993.  The veteran continued his appeal.  

In March 1994, the veteran testified before the undersigned 
Member of the Board at a hearing at the RO.  In May 1996, the 
Board remanded the case to the RO for additional development.  
While the case was at the RO, the RO, in a rating decision 
dated in February 1998, increased the rating for PTSD from 30 
percent to 50 percent effective March 21, 1994, and increased 
the rating to 70 percent effective November 7, 1996.  The RO 
issued a supplemental statement of the case that addressed 
the PTSD rating claim and the right knee disability service 
connection claim.  The veteran continued his appeal, and the 
RO returned the case to the Board.  

In a decision dated in October 1998, the Board granted a 50 
percent rating for PTSD prior to April 12, 1993, and granted 
a 100 percent rating effective April 12, 1993.  In the same 
action, the Board remanded the claim for service connection 
for right knee disability for further development.  The 
veteran appealed the Board's decision regarding the rating 
for PTSD prior to April 12, 1993.  The parties filed a joint 
motion to remand the appeal, and, in an order dated in May 
1999, the United States Court of Appeals for Veterans Claims, 
granted the motion and vacated that part of the Board's 
decision that denied a rating in excess of 50 percent prior 
to April 12. 1993.  

FINDINGS OF FACT

1.  In a letter received at the RO in February 2000, prior to 
promulgation of a decision by the Board, the veteran 
requested withdrawal of his appeal on the issue of 
entitlement to service connection for right knee disability.  

2.  From April 8, 1991, through September 3, 1992, the 
veteran's PTSD was manifested primarily by sleep disturbances 
including vivid nightmares every night, irritability, 
difficulty getting along with others and persistent suicidal 
ideation resulting in severe social and industrial 
impairment.  

3.  As of September 4, 1992, the veteran's PTSD continued to 
be manifested by sleep disturbances including vivid 
nightmares and suicidal ideation, and he was unemployed and 
virtually totally isolated in the community due to 
psychiatric disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal by 
the veteran on the issue of entitlement to the service 
connection for right knee disability have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).  

2.  From April 8, 1991, through September 3, 1992, the 
criteria for a 70 percent rating for PTSD were met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.125, 4.130, 
4.132, Diagnostic Code 9411 (1996).  

3.  As of September 4, 1992, the criteria for a 100 percent 
rating for PTSD were met.  38 U.S.C.A § 1155 (West 1991); 38 
C.F.R. § 3.102 (2000); 38 C.F.R. §§ 4.125, 4.130, 4.132, 
Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right knee disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  The appellant has withdrawn his appeal 
on the issue of entitlement to service connection for right 
knee disability, and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal concerning service connection for right knee 
disability. 

PTSD

The issue remaining before the Board is entitlement to a 
rating in excess of 50 percent for PTSD prior to April 12, 
1993.  As was outlined in the introduction, the appeal arises 
out of the veteran's disagreement with the initial rating 
assigned for PTSD.  The Board notes that with respect to an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's PTSD.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as noted 
below.  

Briefly, the record shows that the veteran, a Vietnam 
veteran, filed his initial claim for service connection for 
PTSD in April 1991.  He submitted a letters showing he 
received counseling for PTSD and other readjustment issues 
through Lutheran Social Services starting in January 1989.  
He was hospitalized from mid-June to mid-July 1990 at 
Woodridge Hospital for treatment of depression.  He gave a 
history of lifting a 50-gallon drum at work in December 1987, 
which resulted in severe injury to his left chest wall 
pectoralis muscle.  He had been transferred to a desk job 
with nothing to do and had been feeling more and more 
depressed.  During hospitalization, the veteran reported that 
his employer did this because he was on Workman's 
Compensation because of the injury and would like to see him 
quit because the employer would no longer be obliged to pay 
more worker's compensation.  

While hospitalized, the veteran described stressful 
experiences in Vietnam.  He reported that he had recurring 
thoughts of death recently, but denied suicidal ideation.  He 
said that when he caught himself playing with his guns, he 
knew he had a problem.  He said he had insomnia and frequent 
awakenings throughout the night.  He said he felt tired all 
the time, worried all the time and felt he was not worth 
anything.  He said he was not able to concentrate clearly or 
make decisions about his life.  On mental status examination, 
his affect was flat, and his mood was very depressed.  He 
underwent treatment and participated in group therapy while 
hospitalized.  The final diagnoses were major depression, 
single episode, PTSD and mixed personality disorder with 
obsessive-compulsive and passive-aggressive features.  

At a VA psychiatric examination in May 1991, the veteran 
reported that he continued his office job working with taxes 
and said that he was transferred to this job because of his 
physical disability.  The veteran reported that he continued 
weekly individual therapy with a counselor at Lutheran Social 
Services.  The veteran stated that he was not currently 
taking any prescribed psychotropic medication.  His 
presenting complaints were nightmares, anger, recurring 
thoughts of Vietnam, nervousness, headaches, loss of memory, 
depression, suicidal thoughts, hyperalertness, 
hypervigilance, flashbacks, avoidance of things that reminded 
him of Vietnam, numbing of feelings, feeling his life was 
ending soon, detachment form others, trouble concentrating, 
inability to sleep well and crying spells.  On mental status 
examination, the veteran's mood was depressed and his affect 
was blunted.  Thought content was somewhat obsessed with 
Vietnam.  The veteran admitted to occasional suicidal 
ideation, but denied any currently, and said he had no plan 
to harm himself or anyone else at this time.  He reported 
difficulty falling and staying asleep, irritability, 
difficulty concentrating, and an exaggerated startle 
response.  The Axis I diagnoses were PTSD, delayed onset, and 
alcohol abuse, in remission (veteran's self-report).  The 
Axis II diagnosis was mixed personality disorder, with 
obsessive-compulsive and passive-aggressive features, by 
history.  The psychologist stated that the current global 
assessment of functioning (GAF) score was 60 and that the 
highest assessment of functioning in the past year was 65.  

VA outpatient records dated from October 1991 to April 1992 
show that in October 1991 the veteran was noted to have a 
diagnosis of PTSD from a private clinic.  In the VA medical 
record it was noted the veteran gave a history of drinking 
heavily and having been suicidal and depressed a couple of 
months earlier.  He was referred to a VA psychiatric clinic.  
After rescheduling of appointments, he was seen in April 
1992.  At that time, he gave a history of a heart attack in 
1986 and reported that he had no alcohol in the past two 
years.  He complained of insomnia and said he had suicidal 
ideation but that it was controlled.  The assessment was 
depression and coronary artery disease.  Elavil was 
prescribed.  

Clinical records from Gary M. Mikel, M.D., dated from July 
1988 to June 1996 show that the veteran received continuing 
treatment for chronic chest and neck pain as well as other 
physical complaints.  In June 1990, the assessment was 
chronic pain syndrome and depression, and Dr. Mikel arranged 
for treatment at Woodridge Hospital at that time.  After the 
hospitalization, Dr. Mikel continued seeing the veteran on 
approximately a monthly basis for a variety of physical 
complaints including persistent chest wall pain.  In June 
1992, Dr. Mikel noted the chest pain problem was in 
litigation.  The veteran complained of decreased ability to 
sleep.  The assessment was probable PTSD versus anxiety 
reaction to stress from Worker's Compensation claim.  In July 
1992, the assessment was depression, reaction to stress and 
recurrent chest wall pain.  The veteran said he was thinking 
about quitting is job.  He said he had litigation with UPS 
for failure to help him lift the 55-gallon drum and said that 
he also had litigation with Workmen's Compensation.  Dr. 
Mikel said the veteran should probably stay on for a while.  
In July 1992, the veteran requested that physician to write a 
letter saying he had severe PTSD.  

In a July 1992 letter to Dr. Mikel, Lynn E. Miller, M.D., a 
psychiatrist, reported that she had evaluated the veteran and 
agreed with the diagnosis of PTSD and also thought the 
veteran probably had a major recurrent depressive disorder 
and was now experiencing a good deal of depressive 
symptomatology, which was mixed in with PTSD symptoms, which 
were of a delayed nature.  Dr. Miller stated that it was of 
concern that the veteran was having thoughts of suicide, but 
without specific and definite plans.  She stated that for 
that reason she did not recommend hospitalization at this 
point.  Dr. Miller observed that the veteran found his 
experience in Vietnam both terrifying and exciting.  She said 
that the veteran had nightmares about it, but also seemed to 
think fondly about the experience.  She noted that after a 
work injury in 1987, the veteran was no longer able to do his 
previous work with heavy equipment and after about a year off 
was put in an office job having to do with property taxes.  
She said the veteran did not care for the job because it was 
an ambiguous sort of thing requiring a lot of paperwork and 
sitting in a small room.  The veteran reported he disliked 
the supervisory relationship he had.  Dr. Miller noted that 
veteran was actively involved in veterans' groups, taking 
positions of responsibility in both local and state 
organizations.  Dr. Miller stated that she gathered that the 
veteran was physically fairly healthy, continued to be active 
and had recently joined the fire department just to keep 
busy.  On examination, the veteran stated there were times 
when he heard what he thought were voices talking to him or 
at least people calling his name, but this did not occur very 
often.  The veteran said he felt as though people were 
watching him and that he had always felt a bit suspicious of 
others and uncomfortable in the presence of supervisors.  Dr. 
Miller increased the veteran's Doxepin to 50 mg., 2 to 3 
tablets daily, titrating the dose upward.  

In July 1992, the veteran submitted employee attendance 
records, including records for 1991 and the first six months 
of 1992.  They show that the veteran used 123.25 hours of 
sick leave in 1991 and had used 166 hours of sick leave in 
1992 as of July 13, 1992.  The records do not indicate the 
nature of the illness for which the sick leave was used.  

The veteran testified before a hearing officer at the RO in 
July 1992.  He testified that he currently had a job as an 
equalization aide but that he did not like the work.  He 
testified that he had the job for the past 4 years and said 
that since 1989 he had missed work about half to three-
quarters of the time.  He testified that when he was not 
working he mainly sat a home and watched television or often 
went for walks in the woods.  He testified that he kept guns 
at home for protection and said that when someone irritated 
him, he got the feeling that he would like to "blow them 
away."  The veteran also testified that during the sick 
leave shown on his leave records for 1991 and 1992 he was not 
physically ill, but just did not want to be at work because 
he was closed in all the time and had to listen to people 
telling him to do things.  He testified that on some days as 
soon as he earned vacation time he would take it just to get 
away from his workplace.  He also testified that he used 
family sick leave as an excuse to be away from work.  He 
testified that he did not get along with people on the job 
very well, was tired all the time and had trouble sleeping.  
He testified that his doctor referred him to a psychiatrist 
because he was contemplating "doing myself in."  He 
testified that it seemed that he had nightmares about 
experiences in Vietnam every night.  He testified that his 
employer located him way back in the corner in the office so 
that nobody could go behind him because of a couple of 
incidents at work when he came pretty close to hurting 
someone.  

At the July 1992 hearing, the veteran's friend testified that 
she had seen the veteran nearly every day in the past three 
years.  She testified that the veteran would sit and brood 
for days and would not talk for days.  She testified that the 
veteran had nightmares every night and that he had many 
really bad nightmares.  She testified that he talked in his 
sleep and had lots of nightmares about the death of a friend 
in Vietnam.  She testified that the veteran was getting worse 
and his nightmares were getting worse.  She testified that 
they lived near an airport and that if helicopters or planes 
flew over during the night, the veteran would dive under the 
bead or grab her and pull her under the blankets to protect 
her.  She testified that approximately twice a month, when he 
was in firefights in his dreams, the veteran would literally 
pick her up physically or throw her during a nightmare.  She 
testified that when she met the veteran he had friends and 
was easy to get along with, but that he was no longer in 
touch with his friends.  She also testified that he did not 
even associate with his family any more.  She testified that 
the veteran was suicidal a few weeks before the hearing and a 
little more than a year before that.  She testified that 
during those times she unloaded the veteran's gun and hid the 
gun and the ammunition in different places.  

Dr. Mikel's clinical records show that in August 1992, the 
veteran said he was 75 percent disabled from his PTSD and 
requested that the physician write a letter commenting on the 
psychiatrist's consultation.  

In a letter dated in August 1992, Dr. Mikel stated that it 
was his opinion as the veteran's attending physician for the 
past five years and in reviewing the July 1992 letter from 
Dr., Miller, that the veteran had severe PTSD.  Dr. Mikel 
recommended that the veteran receive ongoing and intensive 
therapy and evaluation for his PTSD.  

VA outpatient records show that in August 1992 the veteran 
stated he had nightmares almost every night and in addition 
had some flashbacks and startle responses.  He said he was 
isolated often and was depressed.  He said it was hard for 
him to get along with anyone.  The examiner noted that the 
veteran worked but said he missed work often and had been 
told he would lose his job in several weeks.  The examiner 
spoke to the veteran about an inpatient PTSD program, but 
noted that the veteran had difficulty because he had no one 
to help take care of his son.  

In a letter dated in August 1992, Travis E. Martin, Limited 
Licensed Psychologist, stated that the veteran was currently 
having extremely vivid nightmares about his service in 
Vietnam.  Mr. Martin stated that the veteran's girlfriend had 
made the initial call to him stating that the veteran was 
suicidal.  Mr. Martin stated that he concurred that the 
veteran currently had suicidal thoughts but said there was 
not enough to commit the veteran to a psychiatric facility.  
Mr. Martin stated that he believed this could be handled on 
an outpatient basis if the veteran followed through.  Mr. 
Martin noted that the veteran had shared that he was in the 
process of trying to upgrade his disability, which could 
potentially make him eligible for a  fee-basis card.  

In an October 1992 letter to the Michigan Department of 
Education, Disability Determination Service, Mr. Martin 
stated that he had treated the veteran since August 1992.  
Mr. Martin stated that as to the veteran's current emotional 
reaction, he was suspicious and friendly and that his affect 
could be flat.  Mr. Martin stated that he did not have the 
veteran's full history and that his treatment of the veteran 
had been specifically for recurring nightmares and there had 
been significant progress.  Mr. Martin said that the 
veteran's prognosis with him was excellent but that he 
advised that the Disability Determination Service contact 
others who had treated the veteran.  

Dr. Mikel's clinical records show that in September 1992, the 
veteran said he still had left chest wall pain and that he 
had quit his job.  Dr. Mikel's assessment was chest wall 
pain.  Records bearing the date December 1991 [sic 1992] show 
that the veteran was seen for an exam so that a disability 
form could be completed.  The assessment after examination 
was left chest wall pain, lumbar sprain, right knee 
discomfort and PTSD.  The veteran complained of chest pain in 
January 1993 and March 1993.  

In a December 1992 response to questions from the State of 
Michigan Disability Determination Program, Dr. Mikel stated 
that the veteran was noted to have flashbacks, loss of 
concentration, agitation and exaggerated response to stress.  
Dr. Mikel noted that the veteran had been evaluated by Dr. 
Miller and was diagnosed as having PTSD.  Dr. Mikel stated 
that the veteran probably had evidence of mild depression 
and/or PTSD.  He stated that the veteran had lost all 
motivation to work.  He said the veteran had quit his job, 
which he was able to physically perform easily from the 
standpoint that he was drawing and assessing and could move 
frequently from one position to another.  Dr. Mikel stated 
that the veteran had noted severe anger and frustration and 
apparently was unable to get along with his new girlfriend.  
Dr. Mikel noted that the veteran had recently become divorced 
and two years ago had been diagnosed at Woodridge Hospital in 
Georgia as having a personality disorder.  Dr. Mikel stated 
that the veteran's emotional lability and lack of motivation 
made it difficult for him to actually be functional as far as 
gaining or completing employment and as far as interacting on 
a personal and social basis with other people.  

In a December 1992 report to the State of Michigan, 
Disability Determination Program, Robert L. Newhouse, M.D., 
reported that he examined the veteran.  The veteran reported 
that he had flashbacks and nightmares about Vietnam.  He said 
he had the shakes, had trouble getting along with people and 
did not trust people.  He also said he had a lot of trouble 
with his temper.  He said that he was unable to work at an 
indoor job because of his PTSD.  He said when he was 
transferred to an indoor job because of physical problems, he 
tried to do the job, but could not do it.  He said he 
currently had a lawsuit against his employers because they 
knew he had that difficulty and he felt that they put him in 
the indoor job to get rid of him.  He stated that prior to 
that he had worked for eight years without any trouble at his 
outdoor job.  On mental status examination, the veteran was 
in contact with reality and was oriented to time, place and 
person.  His self-esteem was fair and he had some insight 
into his difficulties.  The veteran described lots of 
flashbacks.  He stated he had lots of suicidal ideation and 
said he had attempted suicide three different times.  He said 
he used medications twice and tried once to shoot himself.  
The last attempt was about four months prior to the 
examination.  Dr. Newhouse described the veteran as an angry, 
suspicious individual who gradually became more friendly as 
the interview went on.  The Axis I diagnosis was PTSD.  The 
GAF score was 55.  Dr. Newhouse stated that the veteran's 
prognosis was guarded.  

A Social Security Administration (SSA) Disability 
Determination and Transmittal Form SSA-831-U5 dated in 
January 1993 shows that the SSA determined the veteran to be 
disabled.  The SSA concluded that the disability began 
September 4, 1992, indicating that the veteran last worked 
September 3, 1992.  The primary diagnosis was PTSD, and the 
secondary diagnosis was degenerative disc disease.  

At a VA examination for PTSD in April 1993, the psychologist 
noted that since the VA evaluation in May 1991 several 
important changes had occurred in the veteran's situation:  
1) He terminated a long-term relationship with a girl friend 
who he said was "getting too close."  2) After being 
physically injured on the job, he was given "light duty" 
doing office work, but he complained of being "pushed too 
far" over regulations (clothes, hairstyle, lunch hours, 
etc.), so he quit in September 1992.  (He said he had been 
using sick leave to avoid going to work anyway.)  3) He 
evicted his son who had been living with him saying that they 
"couldn't get along."  4) He was being seen in outpatient 
psychiatry or psychology visits and was started on Elavil but 
was now taking Doxepin and Ativan.  5) He reported he 
suffered a second myocardial infarction in 1992 and said 
physicians at Mayo Clinic told him he would not likely 
survive beyond one and one-half years.  

At the VA examination, the veteran reported he had 
nightmares, flashbacks and intrusive recollections of his 
activities in Vietnam.  He said he found that therapy "stirs 
things up" and made his dreams worse.  The veteran said he 
felt quite separate from other people, rejected close 
relationships (his girl friend and his son) and expected to 
die sometime soon.  He reported that he continued to be 
irritable and explosive around other people as well as unable 
to sleep at night due to heightened vigilance.  Objective 
observations were that the veteran was attentive, alert and 
oriented in all three spheres.  The veteran reported that his 
remote memory was spotty for events in Vietnam.  The examiner 
said the remote memory otherwise seemed in tact and that 
recent and immediate memory also were grossly intact.  There 
was no evidence of delusional thinking though some of the 
veteran's stories of activities in Vietnam approached 
delusional proportions.  The examiner noted that this could 
not be validated from the veteran's file.  The veteran's 
insight seemed fair to good.  His affect in the interview was 
stable and perhaps a bit blunted.  Generally, his emotional 
responses were appropriate to the content of the 
conversation.  With reference to nervousness, the veteran 
reported that he was usually too alert and too tense.  The 
examiner said the veteran had trouble with anger control, 
complaining of chronic irritability and occasional 
explosiveness.  He denied any homicidal ideation per se.  The 
veteran said he was chronically depressed and had thought of 
suicide often, although he pointed out that he now might not 
have to do it because of his heart condition.  The Axis I 
diagnoses were chronic PTSD and alcohol abuse, reportedly 
currently in remission.  On Axis V, the examiner stated that 
the veteran's general level of adaptive functioning was 45.  
He said there were serious psychological symptoms as well as 
social and occupational impairment.  With respect to 
employability, the psychologist stated that the veteran would 
need assistance with placement and job retention skills.  He 
said there seemed a diminished probability of the veteran 
being hired due to coronary artery disease.  

The veteran testified before the undersigned Member of the 
Board at a hearing at the RO in March 1994.  He testified 
that he last worked about a year and a half before the 
hearing.  He testified that he worked for the county as an 
assessor, but that he kept taking off time and eventually 
quit.  He testified that while he was at the job he could not 
get along with others and got into arguments.  He testified 
that he verbally threatened to hurt people at work.  He also 
testified that he was irritable all the time and said he was 
told he could not take any orders from his boss.  He said he 
could not get along with anyone and could not get promoted 
because of that.  He testified that he was then given a 
cubbyhole of an office with no windows and that was when he 
quit.  The veteran also testified that he was a member of the 
Vietnam Veterans of America and that he also belonged to the 
VFW and The American Legion.  He testified that he only 
associated with people from those organizations when they 
sometimes called him to see what was going on.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  The Board attempts 
to determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  When 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The evaluation of the same disability under 
various diagnoses and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2000).  

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  The revised 
regulations are not, however, applicable here because the 
retroactive reach of the revised regulations under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of the changes.  As the rating at issue 
applies to the period prior to April 12, 1993, which predates 
the November 7, 1996, effective date for the revised 
regulations, the Board may apply only the earlier version of 
the regulations.  VAOPGCPREC 3-2000 (2000); see DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

Prior to revision, the Rating Schedule explicitly recognized 
that the field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability was to be based upon actual symptomatology, as it 
affected social and industrial adaptability.  38 C.F.R. 
§ 4.130 (1996).  In evaluating impairment resulting from the 
ratable psychiatric disorders, social inadaptability was to 
be evaluated only as it affected industrial adaptability 
based on all of the evidence of record.  38 C.F.R. § 4.129 
(1996).  

Under the Rating Schedule as it was in effect prior to 
revision, a 50 percent rating was warranted for PTSD where 
the ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and where 
the reliability, flexibility and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent rating was 
warranted for PTSD where the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  The psychoneurotic symptoms would have 
been of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; or there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or the veteran was demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  Each of the three criteria for a 100 percent rating 
was an independent basis for granting a 100 percent rating.  
See Johnson v. Brown, 7 Vet. App. 95 (1994).  

The Board observes that the evidence of record demonstrates 
that the disability picture for the veteran's PTSD prior to 
September 4, 1992, most nearly approximates the criteria for 
a 70 percent rating.  The VA and private examination reports 
and clinical records as well as hearing testimony show that 
the veteran's PTSD was manifested primarily by sleep 
disturbances including vivid nightmares every night, 
irritability, difficulty getting along with others and 
persistent suicidal ideation.  Although the reported GAF 
scores indicate moderate impairment, overall the evidence for 
the period prior to September 4, 1992, indicates there was 
severe impairment associated with the veteran's PTSD 
warranting a 70 percent rating during the period prior to 
September 4, 1992, when the veteran stopped working.  

The evidence does not, however, support a rating of 100 
percent for the veteran's PTSD prior to September 4, 1992.  
While the veteran complained about his work conditions, he 
was able to continue working during this period.  Although 
hearing testimony indicates that the veteran retreated from 
social interaction with his family during this period and 
other evidence indicates that after September 1992 he was 
living alone rather than continuing to live with his 
girlfriend and his son, prior to that time the veteran was 
not totally isolated in the community as he participated to 
some degree in various veterans' service organizations and 
also told Dr. Miller in July 1992 that he had recently joined 
the fire department to keep busy.  Further, there was no 
showing that during this period the veteran exhibited totally 
incapacitating symptoms bordering on gross repudiation of 
reality, and alternative basis for a 100 percent rating.  

The record indicates that the veteran last worked September 
3, 1992, and that he reportedly quit because he could not 
tolerate the work and could not get along with others in the 
workplace.  The Board notes that the VA psychologist who 
examined the veteran in April 1993 said the veteran would 
need assistance with placement and job retention skills, 
implying that the he did not consider the veteran 
unemployable due to his PTSD.  However, when viewed in its 
entirety, the evidence shows that as of September 4, 1992, 
the veteran, in addition to quitting his job, was virtually 
isolated in the community in that he terminated a long-term 
relationship with his girlfriend and evicted his son because 
they couldn't get along, and apparently maintained no other 
social relationships.  Symptoms including vivid nightmares 
every night, irritability, anger and persistent suicidal 
ideation continued.  The Board acknowledges that in December 
1992, Dr. Newhouse assigned a GAF score of 55 indicating 
moderate symptoms.  This weighs against a finding of total 
disability due to PTSD.  However, the Board notes that there 
is no medical evidence separating the veteran's non-service-
connected personality disorder or his superimposed depression 
symptoms from his service-connected PTSD symptoms.  Under 
such circumstances, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, dictates that such signs and symptoms be attributed to 
the service-connected condition.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  Thus, even if the veteran's 
inability to live or associate with others, his decision to 
quit his job and to make no effort to find and keep some 
other job and his suicidal ideation and suicide attempts are 
due to a combination of his personality disorder and 
depression rather than to his PTSD, the Board will resolve 
all reasonable doubt in favor of the veteran and find that 
from September 4, 1992, his PTSD was totally disabling in 
that he could not continue to work and became virtually 
isolated in the community because of his inability to 
associate with others.  


ORDER

The appeal of the denial of entitlement to service connection 
for right knee disability is dismissed.  

A rating of 70 percent for PTSD for the period from April 8, 
1991, through September 3, 1992, is granted, subject to the 
criteria applicable to the payment of monetary benefits.  

A rating of 100 percent for PTSD effective September 4, 1992, 
is granted, subject to the criteria applicable to the payment 
of monetary benefits.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

